DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
receiv[ing] transaction data from the plurality member, the transaction data received including a member firm identification (i.e. receiving identifying data at a common source); and 
generat[ing], based on the transaction data and the member firm identifications for members, billing transactions based on contract terms between the organization and the plurality of member firms, and each member firm and its respective clients wherein the contract terms include rules for transferring payment between the member firms through an intermediary involved in a common transaction (i.e. associating transaction data with identifying data according to procedures recognized by common source). 
.  
These combination of limitations embracing communication of data, associating of data and processing of data to generate a bill, as drafted, is a process that, under its broadest reasonable interpretation, are directed to fundament economic practices or principle involving recognized commercial interactions, but for the recitation of generic computer components. That is, other than reciting “a computer system” comprising a “plurality of computers” in communication with an “application server” (claim 6), nothing in the claims elements precludes the process from practically routine and well-understood business practices. For example, but for the “computer system” and/or “application server” language, the steps of “receiving” data and “generating” bills according to specified guidelines, in the context of the claims encompass the user conducting business as prescribed by its own operational practices. If a claim limitation, under its broadest reasonable interpretation, is directed to routine business practices but for the recitation of generic computer components, then it falls within the “Fundamental Economic Practices and Principles” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of generic computer technology to perform the process, technology that  is recited at a high-level of generality (i.e. communicating, associating and processing), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the recitation of computer components does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Neither do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer components to perform the process of communicating, associating and generating  bills  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 and 7-10 are dependent on independent claims 1 and 6, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations of including additional associations (i.e. recited “tax’ assignment , “contract terms” and transaction type (e.g. asset transfer”)), to the known data,  and processing data with simple mathematical function (i.e. adjust profit and loss”), limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not recite technology that performs outside their intended function (e.g. processing device perform process instructions), thus failing to provide a practical application or significantly more to the patentability analysis.
Accordingly Claim 1-10 are rejected under 35 U.S.C. §101.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soehngen et al. (US 2007/0118446), herein “Soehngen”.

Referring to Claims 1 and 6, Soehngen teaches the computer system configured to process billing transaction (e.g. ¶0057sactions for an organization comprising a plurality of member firms, the computer system (Fig. 6); and the method directed to the same limitations processing billing transactions for an organization comprising a plurality of member firms (see Abstract), comprising: 
a plurality of computers (e.g. ¶0057: computer network), each computer of the plurality of computers being associated with one of the plurality of member firms; and 
an application server, in communication with the plurality of computers (Fig. 6, elm. 602: server; and ¶0059: A web application may be installed on server 602. An individual desiring to enter data into the application on server 602 may use a web browser loaded on PC 604, and may communicate with server 602 through NIC 622 and network path 606…), comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device, in real time, to:
 receive transaction data from the plurality of computer devices, the transaction data received from any one of the computers including a member firm identification associated with the computer (e.g. Figs. 1 and 2: e.g. business partner fields; Fig. 3: transaction data; and ¶0031: Accordingly, when creating a dependent business partner, it may be required that the business partner upon whom the dependent business partner depends be specified. Consistent with the principles of the present invention, certain business partners may be required to have associated dependent business partners. As an example, a vendor may be required to have an associated contact person. In such a situation, when the primary business partner is created, the system may require the creation of a necessary dependent business partner); and 
generate, based on the transaction data and the member firm identifications received from the plurality of computers, billing transactions based on contract terms between the organization and the plurality of member firms, and each member firm and its respective clients, 
wherein the contract terms include rules for transferring payment between the member firms through an intermediary involved in a common transaction (¶0038; and ¶0042: attributes; and ¶0049).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Soehngen as applied to claims 1 and 6, and further in view of Ginter et al. US 2008/0021835), herein “Ginter”.


Referring to Claims 2, 3, 7 and 8, Soehngen teaches the respective system of claim 1, and method of claim 6, further teaching the recognition of applicable tax (¶0049: tax).  However, Soehngen is silent to assigning corresponding local statutory tax requirements to at least one member firm of the plurality of member firms; and wherein the contract terms include an assigned currency for the member firm, international trade laws that correspond to the member firm, and tax codes that correspond to the member firm.  
Ginter, in his comprehensive model supporting business infrastructure  operations embracing an “organization comprising a plurality of member firms (¶0025:  An invoice recipient may be a business partner to whom the invoice is sent. The list of both internal and external business partner types may be supplemented or otherwise modified without departing from the spirit of the present invention), discloses the features of contract terms include an assigned currency for the member firm, international trade laws that correspond to the member firm, and tax codes (¶1233: The transaction authority 700 may assist in forming agreements between the international parties, by for example passing offers and counteroffers back and forth in secure containers and using the contract forming techniques described above to establish some or all of the terms and provide non-repudiation. Once a contract is formed, transaction authority 700 may maintain a master set of rules and controls specifying all the conditions that must be satisfied to complete the transaction--and may thus provide consequences for different events. Alternatively, once the contract is executed, the transaction authority role may be virtual, particularly in simpler models, that is the value chain rules and controls can be carried by VDE containers whose rules and controls may, as a whole, specify all processes and conditions that must fulfilled, including their sequence of operation. Rules and controls provided by a transaction authority 700 may take international law into account--with differing rules applying to different countries. The rules could take into account various import and export requirements and restrictions, international tax treaties between nations, contain upfront and/or ongoing customs related routing and filing requirements, identify reputable currency transaction authorities, assist in filing contracts or certain contract terms with relevant national and international authorities, manage any shipping or other transportation requirements, assist in establishing conclusive translation services for contract terms (particularly standard terms and conditions), manage differences in international certifying authority requirements and formats, impose societal regulations required by applicable governing bodies, and collect applicable governing body taxes, such as taxes for both national and regional governing entities, etc. Transaction authority 700 may communicate between the various international parties using secure electronic containers, and may securely validate and authentic various event notifications provided by the international parties).
One of ordinary skill in the art would find it obvious to modify a teaching of an  inter-enterprise invoicing system to include term parameter for invoicing management because of the increasing need to accommodate an international economy and commerce.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soehngen, in view of Grear et al. (US 2006/0184586), herein “Grear”.

Referring to Claims 4 and 9, Soehngen teaches the respective system of claim 1, and method of claim 6.  However, Soehngen is silent to  automatically adjust profit and loss in real time for each transaction by adjusting for the payment that will be distributed to the intermediary.  
Grear discloses in his model for interconnected parties, this feature of “profit and loss” adjustment (¶0147: Block 1905 shows examples of attributes that can be stored as part of an entry for an organization. For example, "Organization Business Description Text" can be maintained for use as party-defined text describing the nature of the business. Furthermore, an "Organization Classification Type Code" can be used to classify the organization as belonging to a particular class, such as an internal division or subsidiary of the third party processor (e.g., in the case of First Data Corporation: First Data Corporation, First Data Resources, TeleCheck, and Western Union), a financial institution (e.g., a bank or credit union), a merchant organization (e.g., a department store, a Mom and Pop store, a mail order company), a regulatory organization (e.g., VISA, MasterCard, IRS, or Federal Reserve), a third party organization (e.g., a vendor, credit bureau, or law firm), a client organization (e.g., an organization that can take on the role of Issuer or Acquirer), an independent sales organization, or a customer organization (e.g., a commercial card customer). Another attribute that can be stored as part of the entry is an "Organization Employee Count" which is a count of the persons employed in an organization as specified by the Party that defined the organization. This field can be used, for example, to provide a discount rate to employees when the employer has a certain number of employees. Other attributes that can be stored as part of an organization entry include: a code representing the year the organization was formed; a code representing the month in which the organization's accounting cycle closes for determining profits or losses for the year; a code representing the state in which the organization was chartered; a code describing the tax status of the organization for filing state and federal taxes; a code representing whether the organization was formed or chartered in the United States; a code representing the legal structure of the organization, or an "Organization Cost Center Identifier" that indicates the accounting area where costs for the organization are to be allocated).
	One of ordinary skill in the art would find it obvious to incorporate an income adjustment for obtaining performance metrics. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soehngen, in view of Eder (US 2004/0215551), herein “Eder”.

Referring to Claims 5 and 10, Soehngen teaches the respective system of claim 1, and method of claim 6, and further teaches the recognition of transaction types  according to transaction cause the processing device to recognize an asset transfer, a liability transfer, and an equity account transfer between the member firms (e.g. ¶0023: The assignment of a type or category allows the new business partner to be referenced and assigned to tasks in its appropriate capacity based on its associated type or category. The types or categories of business partners that the user may choose to assign to the new business partner may be pre-defined and divided into external business partner types and internal business partner types. The external business partner types may include bidder, vendor, invoicing party, contact person, ship-from address, and any other suitable external business partner type. A bidder may be, for example, any company that is able to submit bids in response to a bid invitation. A vendor may be any business partner from whom goods and services may be obtained. An invoicing party may be an individual or suitable entity designated by a vendor to send out invoices and, in many cases, receive payments. A contact person may be a specific individual designated by a bidder or vendor to represent the bidder or vendor in a limited capacity. Ship-from address may be the primary outbound delivery address from which the goods are shipped).  However,  Soehngen is silent to recognizing an asset transfer, a liability transfer, and an equity account transfer between the member firms.  
Eder discloses in his assessment model for multi-enterprise organization, the recognition of these specific transactions (¶0084: While it is possible to use analysis bots to sub-divide each of the components of current operation value into a number of sub-components for analysis, the preferred embodiment has a pre-determined number of sub-components for each component of value for the enterprise. The revenue value is not subdivided. In the preferred embodiment, the expense value is subdivided into five sub-components: the cost of raw materials, the cost of manufacture or delivery of service, the cost of selling, the cost of support and the cost of administration. The capital value is subdivided into six sub-components: cash, non-cash financial assets, production equipment, other assets (non financial, non production assets), financial liabilities and equity. The components and sub-components of current-operation value will be used in valuing the current operation portion of the elements and sub-elements of value for each enterprise).
	One of ordinary skill in the art would find it obvious to consider these specific parameters to evaluate the performance parameters of a multifaceted organization. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for disclosing feature in inter-organizational finance management; and or recited features of the dependent claims. 
 
US-7275038		US-720989		US-20090030711
US-20080120129	US-20080015982	US-20060294003
US-20020184121	US-20020087366

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/           Examiner, Art Unit 3687                                                                                                                                                                                             
/ARIEL J YU/Primary Examiner, Art Unit 3687